DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claims 1-16.  Thus, previous objections on claims 1, 8 and 12, previous 112(a) rejection on claims 1-4 and 8-11, previous 112(a) rejection on claim 3, previous 112(a) rejection on claim 12, previous 103 rejection on claims 1-4 and 9-11 over Berl et al (US 2020/0138772 A1), previous 103 rejection on claim 8 over Berl et al’772 in view of Tesson et al’514 and previous 103 rejection on claim 12 over Vangara et al (WO 2016/191651 A1) in view of Martin et al (US 2021/0315831 A1) are now moot.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 20, applicant recite that the stable nanocrystal composition comprises about 1.0% to about 7.5% w/w polysorbate 80; about 1.0% to about 7.5% w/w sorbitan monooleate, poloxamer 188 or a combination thereof.  There is no adequate support for such limitation as explained below:
In [021]-[022] of present specification (as originally filed), applicant first state that surfactants are preferably selected from polysorbate 80, sorbitan monooleate, poloxamer 188 and a combination thereof.  Then, applicant state that the one or more surfactants may be present in present composition at a concentration from about 1% to about 10% w/w, preferably from about 1% to about 7.5% w/w.  Also, in [034] of present specification, applicant state that present nanocrystal composition comprises (optionally) from about 1% to about 10% w/w of one or more surfactants selected from polysorbate 20, polysorbate 40, polysorbate 60, polysorbate 80, sorbitan monolaurate, sorbitan monopalmitate, sorbitan monostearate, and Sorbian monooleate, poloxamer 188 and poloxamer 407.  Thus, in the originally filed disclosure, applicant is teaching that the total amounts of surfactants (whether there is one or more than one surfactants are present) that may be present in present nanocrystal composition should be about 1-10 % w/w (or about 1-7.5% w/w, preferably),  Even in present Table 1, it is shown that the sum of polysorbate 80, poloxamer 188 and sorbitan monooleate (all of which are present surfactants) does not go over 7.5% w/w.  
On the other hand, in the new claim 20, applicant recite that the stable nanocrystal composition comprises about 1-7.5% w/w polysorbate 80 and about 1-7.5 % w/w (chosen from) Sorbian monooleate, poloxamer 188 or a combination thereof.  Such limitation encompasses the scenario of having 7.5 wt.% of polysorbate 80 and 7.5 wt.% chosen from sorbitan monooleate, poloxamer 188 or a combination thereof, which gives 15 wt.% for the total amount of the surfactants.  Thus, instant limitation of claim 20 constitutes a new matter which was not disclosed in the originally filed disclosure. 
Claims 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 20, applicant recite that the ratio of polysorbate 80 to sorbitan monooleate, poloxamer 188 or a combination thereof is about 2:1.  Such limitation is not supported in the originally filed disclosure.  Instead, present specification ([0031] and the original claim 7) states that the ratio of polysorbate 80 or sorbitan monooleate to poloxamer 188 is about 2:1.
Claims 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new claim 25 recites the following:

    PNG
    media_image1.png
    88
    366
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    192
    285
    media_image2.png
    Greyscale


In REMARKS filed on October 12, 2022, applicant state that new claim 25 recites a composition based on Composition 1 in Table 1.  However, in claim 25, applicant added the term “about” (which encompasses plus or minus 10%) in front of the numerical values (in wt.%) for each of the components of Composition 1 in Table 1, whereas the amounts for each of the components of Composition 1 in Table 1 (of the originally filed disclosure) are expressed as exact values without the term “about”.  For such reason, instant claim 25 constitutes a new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, applicant first recite that the stable nanocrystal composition comprises about 1-7.5% w/w polysorbate 80 and about 1-7.5 % w/w (chosen from) Sorbian monooleate, poloxamer 188 or a combination thereof.  Yet, later in the same claim, applicant recite that the ratio of polysorbate 80 to sorbitan monooleate, poloxamer 188 or a combination thereof if about 2:1.  These two limitations are not consistent with each other, thus rendering the scope of instant claim 20 indefinite.  It seems that in order to meet the ratio limitation, the amount for the sorbitan monooleate, poloxamer 188 or a combination thereof should be 0.5-3.75 wt.%.  See for example, [035] of present specification where applicant teach a nanoparticle composition comprising about 1-5 wt.% polysorbate 80 and about 0.5-2.5 wt.% sorbitan monooleate, poloxamer 188 or a combination thereof.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Milane (US 2022/0151952 A1) in view of Donsky et al (KR 10-2016-0094950 and its English translation), Tesson et al (US 2021/0380514 A1) and Berl et al (US 2020/0138772 A1).
Milane teaches (abstract) nano-formulations of cannabidiol (CBD).  Milane teaches (see [0131] and [0136]) that its nanoformulation comprise a nanocarrier which is a lipid-based nanoparticle (LPN).  The LPN comprises (i) CBD and (ii) at least one fractionated oil comprising short-chain fatty acids of 6-8 carbon atoms (and not containing any fatty acids of greater than 8 carbon atoms) (see claim 1).  Milane also teaches ([0015] and [0161]) that its nano-formulations further comprises one or more additional ingredients including anti-oxidants, penetration enhancers, surfactants, stabilizers, emulsifiers or combinations thereof.
With respect to instant limitation “a stable nanocrystal composition”, Milane first teaches ([0264]) that cannabinoids (such as CBD) exhibit poor water solubility, which complicates their delivery to the blood stream and reduces its bioavailability.  Milane teaches that particle size reduction to the nanometer range in the cannabinoids increases their aqueous dissolution rate and solubility, which results in improved bioavailability.  Milane then teaches ([0265], [0266] and [0268]) that its lipid-based nanoparticles may be produced by high pressure homogenization, which refers to the production of a homogeneous size distribution of particles suspended in a liquid, by forcing the liquid under the effect of pressure through a specifically designed homogenization valve.  Since Milane uses the same method as that of applicant (i.e., high pressure homogenization) as described in [036] of present specification, it is the Examiner’s position that Milane’s lipid-based nanoparticles produced by the high pressure homogenization would be stable nanocrystals (besides, Milane’s invention also aims to achieve stability of its product – [0094], [0186], [0188], [0189]) .
With respect to the amount of cannabidiol, Milane teaches ([0122]) that the amount of cannabidiol in its nanoformulations can range from 0.5 to 20 wt.% or from 1 to 10 wt.%.  Such ranges overlap with instant range (5-10 wt.%) for the cannabidiol, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to instant excipients listed in claim 20, as already discussed above, Milane teaches that its nano-formulations further comprises one or more additional ingredients including anti-oxidants, penetration enhancers, surfactants, stabilizers, emulsifiers or combinations thereof.  
(i) With respect to instant ethanol, Milane teaches (claim 10) methanol among examples for the penetration enhancer that can be used in its formulation.  Although Milane does not explicitly name instant ethanol, as evidenced by Donsky et al (see English translation for the Korean document, pg.17, 2nd paragraph), methanol and ethanol are known in the art as equivalently used penetration enhancers.  It would have been obvious to one skilled in the art to use ethanol as the penetration enhancer in Milane’s formulation with a reasonable expectation of success.  Milane furthermore teaches that its penetration enhancer can be used in the amount of 0.5-30%, which range overlaps with instant range of 7.5-15.0 %, thus rendering instant range prima facie obvious. In re Wertheim, supra.
(ii) With respect to instant hydroxypropyl cellulose L, Milane teaches ([0171]) hydroxypropyl cellulose among the examples for the emulsifiers that can be used in its formulation.  Although Milane does not teach instant hydroxypropyl cellulose L, as evidenced by Tesson et al ([0092]), hydroxypropyl cellulose and hydroxypropyl cellulose L are known in the art to be equivalent.  It would have been obvious to one skilled in the art to use hydroxypropyl cellulose L (as an emulsifier) in Milane’s formulation with a reasonable expectation of success.
(iii) With respect to instant Polysorbate 80 and Poloxamer 188, as evidenced by Berl (claim 1), a reference which teaches a stabilized, aqueous cannabis oil emulsion comprising CBD, Poloxamer 188 and Polysorbate 80 are known in the art as emulsifiers commonly used for forming stable aqueous cannabis oil (CBD) emulsions.  It would have been obvious to one skilled in the art to use Poloxamer 188 and Polysorbate 80 as emulsifiers in Milane’s nanoformulations of CBD with a reasonable expectation of achieving stability of the formulation (besides, Milane already teaches that poloxamer and polyoxyethylene sorbitan fatty acid esters can be used as emulsifiers in its formulation – [0171]). 
(iv) With respect to instant disodium edetate, Milane does not teach using disodium edetate.  Berl, a reference which teaches a stabilized, aqueous cannabis oil emulsion comprising CBD, teaches ([0074]) using a metal chelating agent such as disodium EDTA to chelate a metal ion (such as iron, lead, mercury and nickel).  It would have been obvious to one skilled in the art to use disodium EDTA in Milane’s formulation with a reasonable expectation of keeping the formulation stable against metal contamination.  Berl also teaches that the metal chelating agent can be present in the amount of 0.1-0.5% based on the CBD mixture ([0118]), and since such range overlaps with instant range of 0.01-0.5 wt.%, Berl’s range renders instant range prima facie obvious. In re Wertheim, supra.
(v) With respect to instant ascorbic acid, Milane teaches ([0162]) ascorbic acid among examples for the anti-oxidants that can be used in its formulation.  It would have been obvious to one skilled in the art to use ascorbic acid as an antioxidant in Milane’s CBD nanoformulation with a reasonable expectation of preserving the formulation. As to the amount of ascorbic acid, Berl teaches the amount of ascorbic acid (antioxidant) to be in the range of 0.2-2 wt.% (see Examples 23-26).  Such range overlaps with instant range of 0.1-5 wt.%, thus rendering instant range prima facie obvious.  In re Wertheim, supra.
(vi) With respect to instant water, Milane teaches that its nanoformulation is an oil-in-water nanoemulsion in one embodiment ([0012]).  Thus, Milane teaches instant water. 
 Thus, Milane in view of Donsky, Tesson and Berl renders obvious instant stable nanocrystal composition comprising cannabidiol, ethanol, hydroxypropyl cellulose L, polysorbate 80, poloxamer 188, disodium edetate, ascorbic acid and water.  Although the cited prior arts do not teach all of instant ranges for each of the components, instant ratio of polysorbate 80 to poloxamer 188, or instant ratio of cannabidiol to hydroxypropyl cellulose L, since Milane (in view of the other cited prior arts) is seeking to stabilize its CBD nanoformulations (prepared by the high-pressure homogenization method) (which is the same objective of instant invention), determining the optimum ranges/values for each of the components, for the ratio of polysorbate 80 to poloxamer 188, or for the ratio of cannabidiol to hydroxypropyl cellulose L so as to maximize the stability of the CBD nanoformulations would be within the realm of one of ordinary skill in the art.  Besides, MPEP 2144.05(II)(A) states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompasses by the prior art unless there is evidence indicating such concentration or temperature is critical.”  Thus, Milane in view of Donsky, Tesson and Berl renders obvious instant claims 20, 21 and 25. 
With respect to instant claims 22-24 and 26-28, Milane gives a general teaching that its nanoparticle can have a diameter from about 10 nm up to about 1000 nm ([0081]).  Such range overlaps with instant ranges of claims 22-24 and 26-28, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Alternatively, under the general teaching given by Milane, instant ranges would have been obvious to one skilled in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Milane in view of Donsky, Tesson and Berl renders obvious instant claims 22-24 and 26-28.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 17, 2022